UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-6651 HILL-ROM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Indiana 35-1160484 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of principal executive offices) (Zip Code) (812) 934-7777 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, without par value – 63,155,226 shares as of July 21, 2011. HILL-ROM HOLDINGS, INC. INDEX TO FORM 10-Q Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Statements of Income 3 (Unaudited) for the Quarterly and Year to Date Periods Ended June 30, 2011 and 2010 Condensed Consolidated Balance Sheets (Unaudited) at 4 June 30, 2011 and September 30, 2010 Condensed Consolidated Statements of Cash Flows 5 (Unaudited) for the Year to Date Periods Ended June 30, 2011 and 2010 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 - Quantitative and Qualitative Disclosures About Market Risks 23 Item 4 - Controls and Procedures 23 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 24 Item 1A - Risk Factors 24 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6 - Exhibits 25 SIGNATURES 26 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) (Dollars in millions except per share data) Quarterly Period Ended June 30 Year To Date Period Ended June 30 Net Revenues Capital sales $ Rental revenues Total revenues Cost of Revenues Cost of goods sold Rental expenses Total cost of revenues Gross Profit Research and development expenses Selling and administrative expenses Litigation charge (Note 14) - - Special charges (Note 8) ) - Operating Profit Interest expense ) Investment income and other, net Income Before Income Taxes Income tax expense (Note 9) Net Income Less:Net income attributable to noncontrolling interest - Net Income Attributable to Common Shareholders $ Net Income Attributable to Common Shareholders per Common Share - Basic $ Net Income Attributable to Common Shareholders per Common Share - Diluted $ Dividends per Common Share $ Average Common Shares Outstanding - Basic (thousands) (Note 10) Average Common Shares Outstanding - Diluted (thousands) (Note 10) See Notes to Condensed Consolidated Financial Statements 3 Table of Contents Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (Dollars in millions) June 30, 2011 September 30, 2010 ASSETS Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowances (Note 2) Inventories (Note 2) Deferred income taxes (Notes 1 and 9) Other current assets Total current assets Property, plant and equipment, net (Note 2) Investments and investment securities (Notes 1 and 6) Goodwill Software and other intangible assets, net (Note 2) Other assets Total Assets $ $ LIABILITIES Current Liabilities Trade accounts payable $ $ Short-term borrowings (Note 4) Accrued compensation Accrued product warranties (Note 12) Litigation accrual (Note 14) - Other current liabilities Total current liabilities Long-term debt (Note 4) Accrued pension and postretirement benefits (Note 5) Deferred income taxes (Notes 1 and 9) Other long-term liabilities Total Liabilities Noncontrolling interest (Note 3) - Commitments and Contingencies (Note 14) SHAREHOLDERS' EQUITY Common Stock Additional paid-in-capital Retained earnings Accumulated other comprehensive loss(Note 7) ) ) Treasury stock, at cost (Notes 2 and 11) ) ) Total Shareholders' Equity Total Liabilities, Non-Controlling Interest and Shareholders' Equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in millions) Year To Date Period Ended June 30 Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for deferred income taxes ) Loss on disposal of property, equipment leased to others, intangible assets and impairments Stock compensation Tax settlement - ) Litigation charge - Excess tax benefits from employee stock plans ) - Change in working capital excluding cash, current investments, current debt, acquisitions and dispositions: Trade accounts receivable Inventories ) ) Other current assets ) Trade accounts payable ) ) Accrued expenses and other liabilities ) Other, net ) Net cash provided by operating activities Investing Activities Capital expenditures and purchase of intangibles ) ) Proceeds on sales of property and equipment leased to others Acquisitions of businesses, net of cash acquired - ) Proceeds on investment sales/maturities Net cash used in investing activities ) ) Financing Activities Change in short-term debt ) Payment on revolver - ) Purchase of noncontrolling interest ) - Payment of cash dividends ) ) Proceeds on exercise of options Proceeds from stock issuance Excess tax benefits from employee stock plans - Treasury stock acquired ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Total Cash Flows Cash and Cash Equivalents: At beginning of period At end of period $ $ See Notes to Condensed Consolidated Financial Statements 5 Table of Contents Hill-Rom Holdings, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) (Dollars in millions except per share data) 1.Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation Unless the context otherwise requires, the terms “Hill-Rom,” “we,” “our” and “us” refer to Hill-Rom Holdings, Inc. and our wholly-owned subsidiaries.The unaudited Condensed Consolidated Financial Statements appearing in this Quarterly Report on Form 10-Q should be read in conjunction with the audited Consolidated Financial Statements and notes thereto included in our latest Annual Report on Form 10-K for the fiscal year ended September 30, 2010 (“2010 Form 10-K”) as filed with the United States (“U.S.”) Securities and Exchange Commission.The September 30, 2010 Condensed Consolidated Balance Sheet was derived from audited Consolidated Financial Statements, but does not include all disclosures required by accounting principles generally accepted in the U.S.In the opinion of management, the Condensed Consolidated Financial Statements herein include all adjustments, consisting only of normal recurring adjustments, necessary to state fairly the financial position, results of operations and cash flows for the interim periods presented.Quarterly results are not necessarily indicative of annual results. The Condensed Consolidated Financial Statements include the accounts of Hill-Rom and its subsidiaries.All subsidiaries are wholly-owned as of June 30, 2011.During the first quarter of our fiscal 2011 we acquired the remaining 40 percent noncontrolling interest in a former joint venture (Note 3).Intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the amounts reported in these Condensed Consolidated Financial Statements including the accompanying notes.Actual results could differ from those estimates.Examples of such estimates include our accounts receivable reserves (Note 2), investments (Note 6), income taxes (Note 9), accrued warranties (Note 12) and accrued litigation and self insurance reserves (Note 14), among others. Investment Securities At June 30, 2011, investment securities consisted primarily of AAA rated student loan auction rate securities (“ARS”).These securities are generally insured through the U.S. government’s Federal Family Education Loan Program, to the extent the borrowers meet certain prescribed criteria in their underlying lending practices.These securities are classified as available-for-sale and changes in their fair value are recorded in Accumulated Other Comprehensive Loss (“AOCL”). We regularly evaluate all investments classified as available-for-sale for possible impairment based on current economic conditions, credit loss experience and other criteria.The evaluation of investments for impairment requires significant judgments to be made including (i) the identification of potentially impaired securities; (ii) the determination of their estimated fair value; (iii) the assessment of whether any decline in estimated fair value is other-than-temporary; and (iv) the likelihood of selling before recovery.If there is a decline in a security’s net realizable value that is other-than-temporary and we are not likely to sell before recovery, the decline is separated into the amount of impairment related to credit loss and the amount of impairment related to all other factors.The decline related to the credit loss is recognized in earnings, while the decline related to all other factors is recognized in AOCL. Taxes Collected from Customers and Remitted to Governmental Units Taxes assessed by a governmental authority that are directly imposed on a revenue producing transaction between us and our customers, including but not limited to sales taxes, use taxes and value added taxes, are accounted for on a net (excluded from revenues and costs) basis. 6 Table of Contents Income Taxes We and our eligible domestic subsidiaries file a consolidated U.S. income tax return.Foreign operations file income tax returns in a number of jurisdictions.Deferred income taxes are computed using an asset and liability approach to reflect the net tax effects of temporary differences between the financial reporting carrying amounts of assets and liabilities and the corresponding income tax amounts.We have a variety of deferred tax assets in numerous tax jurisdictions.These deferred tax assets are subject to periodic assessment as to recoverability and if it is determined that it is more likely than not that the benefits will not be realized, valuation allowances are recognized.In evaluating whether it is more likely than not that we would recover these deferred tax assets, future taxable income, the reversal of existing temporary differences and tax planning strategies are considered. We believe that our estimates for the valuation allowances recorded against deferred tax assets are appropriate based on current facts and circumstances.Entering the fiscal year we had $28.5 million of valuation allowances on deferred tax assets, on a tax-effected basis, primarily related to foreign operating loss carryforwards and other tax attributes.It is possible that sustainable improvements in foreign earnings could result in a reconsideration of the need for these valuation allowances, resulting in the accelerated recognition of all or some portion of the previously unrecognized tax benefits. We account for uncertain income tax positions using a threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The difference between the tax benefit recognized in the financial statements for an uncertain income tax position and the tax benefit claimed in the tax return is referred to as an unrecognized tax benefit. Recently Issued Accounting Standards There have been no significant changes to our assessment of the impact of recently issued accounting standards included in Note 1 of Notes to Consolidated Financial Statements in our 2010 Form 10-K except as noted below: On October 1, 2010, we adopted the Financial Accounting Standard Board’s (“FASB”) revised authoritative guidance requiring entities to provide more information about sales of securitized financial assets and similar transactions, particularly if the seller retains some risk with respect to the assets.Our adoption of this guidance was prospective and did not have a material impact on our Condensed Consolidated Financial Statements. On October 1, 2010, we adopted the FASB’s revised authoritative guidance to improve financial reporting for companies involved with variable interest entities to provide more relevant and reliable information to users of financial statements.Our adoption of this guidance was prospective and did not have a material impact on our Condensed Consolidated Financial Statements. In May 2011, the FASB issued an amendment to the authoritative guidance on fair value measurements.The amendment requires companies to include expanded disclosures for their recurring Level 3 fair value measurements.In addition, companies must report the level in the fair value hierarchy of assets and liabilities not recorded at fair value but where fair value is disclosed. The amendment will be applied prospectively and will be effective for our quarter ending March 31, 2012, with early adoption prohibited. Our adoption of this amendment is not expected to have a material effect, but may require additional disclosure on our available-for-sale marketable securities, which are classified and disclosed as Level 3 fair value measurements. In June 2011, the FASB issued an amendment to the authoritative guidance on comprehensive income.The amendment eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity or include the components in the Notes to the Condensed Consolidated Financial Statements and instead requires the presentation of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements.The amendment will be effective for our quarter ending December 31, 2012.The adoption of this amendment is not expected to have a material effect on our Condensed Consolidated Financial Statements, but will require a change in the presentation of comprehensive income from the notes of our Condensed Consolidated Financial Statements, where it is currently disclosed, to the face of our Condensed Consolidated Financial Statements. 7 Table of Contents 2.Supplementary Balance Sheet Information June 30, 2011 September 30, 2010 Allowance for possible losses and discounts on trade receivables $ $ Inventories: Finished products $ $ Raw materials and work in process Total inventory $ $ Accumulated depreciation of property, plant and equipment $ $ Accumulated amortization of software and other intangible assets $ $ Preferred stock, without par value: Shares authorized Shares issued None None Common stock, without par value: Shares authorized Shares issued Shares outstanding Treasury shares 3.Acquisitions On November 9, 2009, we entered into a joint venture with Encompass Group, LLC (“Encompass Group”), to form Encompass TSS, LLC (“Encompass”), of which we ultimately owned 60 percent.For our 60 percent ownership interest we paid $7.5 million to Encompass Group, contributed cash and entered into license and distribution agreements with Encompass.On November 30, 2010, we purchased the remaining 40 percent of Encompass for $10.6 million, plus a variable earn-out with a minimum of $1.2 million and a maximum of $1.6 million per year over five years.We have a total of $5.5 million accrued in other current liabilities and other long-term liabilities on our Condensed Consolidated Balance Sheet at June 30, 2011 related to the earn-out. If the Encompass joint venture had been consummated at the beginning of our 2010 fiscal year or wholly-owned, the impact to revenues and net income on an unaudited pro forma basis would not have been material to our financial results in any of the periods presented. 4.Financing Agreements Total debt consists of the following: June 30, 2011 September 30, 2010 Outstanding finance credit lines $ $ Revolving credit facility Unsecured 8.50% debentures due on December 1, 2011 Unsecured 7.00% debentures due on February 15, 2024 Unsecured 6.75% debentures due on December 15, 2027 Other Total debt Less current portion of debt Total long-term debt $ $ We have trade finance credit lines and uncommitted letter of credit facilities.These lines are associated with the normal course of business and are not currently, nor have they historically, been of material size to the overall business. 8 Table of Contents Unsecured debentures outstanding at June 30, 2011 have fixed rates of interest.We have deferred gains included in the preceding table from the termination of previous interest rate swap agreements, and those deferred gains amounted to $1.3 million at June 30, 2011 and $2.1 million at September 30, 2010.The deferred gains are being amortized and recognized as a reduction of interest expense over the remaining term of the related debt through 2011 and 2024, and as a result, the effective interest rates on that debt have been and will continue to be lower than the stated interest rates. We have a $500.0 million senior revolving credit facility, which expires on March 28, 2013 (subject to extension upon satisfaction of certain conditions set forth in the credit facility).Borrowings under the credit facility bear interest at variable rates, and the availability of borrowings is subject to our ability at the time of borrowing to meet certain specified conditions, including compliance with covenants contained in the credit agreement governing the facility.The credit agreement contains covenants that, among other matters, require us to maintain a ratio of consolidated indebtedness to consolidated EBITDA (each as defined in the credit agreement) of not more than 3.5:1.0 and a ratio of consolidated EBITDA to interest expense of not less than 3.5:1.0.The proceeds of the five-year facility shall be used, as needed: (i) for working capital, capital expenditures, and other lawful corporate purposes; and (ii) to finance acquisitions. As of June 30, 2011, we had outstanding borrowings of $45.0 million and undrawn letters of credit of $5.8 million under the five-year facility, leaving $449.2 million of borrowing capacity available under the facility. The fair value of our debt is estimated based on the quoted market prices for the same or similar issues or on the current rates offered to us for debt of the same remaining maturities.The book values of our short-term debt instruments approximate fair value.The estimated fair values of our long-term debt instruments were $51.2 and $95.7 million at June 30, 2011 and September 30, 2010. 5.Retirement and Postretirement Plans We sponsor four defined benefit plans: a master defined benefit retirement plan, a nonqualified supplemental executive defined benefit retirement plan and two defined benefit retirement plans covering employees in Germany and France.Benefits for such plans are based primarily on years of service and the employee’s level of compensation during specific periods of employment.We contribute funds to trusts as necessary to provide for current service and for any unfunded projected future benefit obligation over a reasonable period of time.All of our plans have a September 30th measurement date.The following table includes the components of net pension expense for our defined benefit plans. Quarterly Period Ended June 30 Year To Date Period Ended June 30 Service cost $ Interest cost Expected return on plan assets ) Amortization of unrecognized prior service cost, net Amortization of net loss Net pension expense $ We also sponsor a domestic postretirement health care plan that provides health care benefits to qualified retirees and dependents until eligible for Medicare.Annual costs related to the domestic postretirement health care plan are not significant. 6.Fair Value Measurements Fair value measurements are classified and disclosed in one of the following three categories: · Level 1:Financial instruments with unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets and liabilities. · Level 2:Financial instruments with observable inputs other than those included in Level 1 such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. 9 Table of Contents · Level 3:Financial instruments with unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities.Unobservable inputs reflect our own assumptions that market participants would use in pricing the asset or liability (including assumptions about risk).Unobservable inputs are developed based on the best information available in the circumstances, which might include our own data. The following table summarizes our financial assets measured at fair value on a recurring basis included in our Condensed Consolidated Balance Sheet, as of June 30, 2011: Fair Value Measurements Quoted Prices in Significant Other Significant Active Markets for Observable Unobservable Identical Assets Inputs Inputs Total (Level 1) (Level 2) (Level 3) Assets: Cash and cash equivalents $ $ $
